Exhibit 10.1

 

BROADWAY FINANCIAL CORPORATION

 

NON-STATUTORY STOCK

 

OPTION AGREEMENT

 

 

 

Pursuant to this Option Agreement (the “Agreement”), Broadway Financial
Corporation, a Delaware corporation (the “Company”), has granted to
                    (the “Optionee”), an option (“Option”) to purchase a total
of                shares of the Company’s Common Stock (the “Optioned Stock” or
“Shares”), at the price determined as provided herein, and in all respects
subject to the terms, definitions and provisions of the Company’s 2008 Long-Term
Incentive Plan (the “Plan”), adopted by the Company which is incorporated herein
by reference.  The terms defined in the Plan shall have the same defined
meanings herein.  In the case of any conflict between the Plan and this
Agreement, the Plan shall govern.

 

1.         Nature of the Option.  This Option is a non-statutory option that is
not intended to be an incentive stock option, within the meaning of the Internal
Revenue Code of 1986, as amended, and is not intended to qualify for any special
tax benefits to the Optionee.

 

2.         Exercise Price.  The exercise price is $           for each Share of
the Optioned Stock.

 

3.         Exercise of Option.  This Option shall be exercisable during its term
in accordance with the provisions of Section 2 and Section 5 of the Plan as
follows:

 

(i)         Right to Exercise.

 

(a)       This Option shall become exercisable in installments cumulatively with
respect to twenty percent (20%) of the Optioned Stock one year after the date of
grant, and as to an additional twenty percent (20%) of the Optioned Stock on
each anniversary of the date of grant, so that one hundred percent (100%) of the
Optioned Stock shall be exercisable five (5) years after the date of grant;
provided, however, that in no event shall any Option be exercisable prior to the
date the stockholders of the Company approve the Plan.

 

(b)       This Option may not be exercised for a fraction of a share.

 

(c)        In the event of Optionee’s death, disability or other termination of
service as an employee, the exercisability of the Option is governed by
Section 5 of the Plan.

 

1

--------------------------------------------------------------------------------


 

(d)       The exercisability of this Option may be accelerated in certain events
as set forth more fully in Section 6 of the Plan.

 

(ii)        Method of Exercise.  This Option may be exercised by Optionee (or,
in the event of his or her death, by the person or persons to whom that right
passes by will or by the laws of descent and distribution, or pursuant to a
“qualified domestic relations order” within the meaning of the Internal Revenue
Code of 1986, as amended), to the extent then vested, by giving written notice
of such exercise to the Assistant Corporate Secretary of the Company prior to
the Option Expiration Date; provided, however, that an Option may only be
exercised with respect to whole shares of the Company’s Common Stock.  Such
notice shall specify the number of Shares of Common Stock to be purchased and
shall be accompanied by payment of the Option Price for such Shares (and, if
required by the Committee, any applicable withholding taxes) in such form and
manner as the Committee may from time to time approve.  The written notice form
attached hereto as Exhibit A has been approved by the Committee.

 

4.         Method of Payment.  Payment of the exercise price shall be by any of
the following, or any combination thereof, at the election of the Optionee:

 

(i)         cash;

 

(ii)        check; or

 

(iii)       surrender of other shares of Common Stock of the Company which have
a Fair Market Value on the date of surrender equal to the aggregate exercise
price of the Shares as to which said Option shall be exercised.

 

5.         Restrictions on Exercise.  This Option may not be exercised if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such Shares would constitute a violation of any applicable
federal or state securities or other law or regulations, or if such issuance
would not comply with the requirements of any stock exchange upon which the
Shares may then be listed.  As a condition to the exercise of this Option, the
Company may require Optionee to make any representation and warranty to the
Company as may be required by any applicable law or regulation.

 

6.         Non-Transferability of Option.  This Option may not be transferred,
pledged or assigned by the holder thereof (except, in the event of the holders’
death, by will or the laws of descent and distribution, or except pursuant to a
“qualified domestic relations order” within the meaning of the Internal Revenue
Code of 1986, as amended), and the Company shall not be required to recognize
any attempted assignment of such rights by any holder.  During an Optionee’s
lifetime, this Option may be exercised only by him or her or by his or her
guardian or legal representative.  The terms of this Option shall be binding
upon the executors, administrators, heirs, successors and assigns of the
Optionee.

 

7.         Term of Option.  This Option may not be exercised more than ten
(10) years from the date of grant of this Option, and may be exercised during
such period only in accordance with the Plan and the terms of this Option.

 

2

--------------------------------------------------------------------------------


 

8.         Taxation Upon Exercise of Option.  Optionee understands that, upon
exercise of this Option, he or she will recognize income for tax purposes in an
amount equal to the excess of the then Fair Market Value of the Shares purchased
over the exercise price paid for such Shares.  Optionee acknowledges and agrees
that the Company may withhold Shares the Optionee is otherwise entitled to
receive on exercise of this Option to satisfy certain tax withholding
obligations as provided in Section 5.4 of the Plan.

 

EFFECTIVE DATE OF GRANT:                               

 

 

BROADWAY FINANCIAL CORPORATION,

 

 

 

a Delaware corporation

 

 

 

By:                                                        

 

 

 

Its:                                                        

 

Optionee acknowledges receipt of a copy of the Plan, a copy of which is attached
hereto, and represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Option subject to all of the terms and
provisions thereof.  Optionee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee of the Board of
Directors of the Company upon any questions arising under the Plan.

 

Dated effective as of:                                                         

 

 

 

                                                          

 

Optionee

 

 

Attachment:

Amended Broadway Financial Corporation

 

2008 Long-Term Incentive Plan

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BROADWAY FINANCIAL CORPORATION

 

OPTION EXERCISE NOTICE

 

 

 

Broadway Financial Corporation

5055 Wilshire Boulevard Suite 500

Los Angeles, California 90036

 

 

Attention:  Assistant Corporate Secretary

 

 

1.         Exercise of Option.  The undersigned (“Optionee”) hereby elects to
exercise Optionee’s option dated effective as of                              ,
to purchase                                 shares of the Common Stock (the
“Shares”) of Broadway Financial Corporation, a Delaware corporation (the
“Company”) under and pursuant to the Company’s 2008 Long-Term Incentive Plan(the
“Plan”), and the Option Agreement dated effective as of
                                (the “Agreement”).

 

2.         Representations of Optionee.  Optionee acknowledges that Optionee has
received, read and understood the Plan and the Agreement.

 

3.         Federal Restrictions on Transfer.  Optionee understands that the
Shares must be held indefinitely unless they are registered under the Securities
Act of 1933, as amended (the “1933 Act”), or unless an exemption from the
registration requirements of the 1933 Act is available, and that the
certificate(s) representing the Shares may bear a legend to that effect. 
Optionee understands that the Company is under no obligation to register the
Shares and that an exemption may not be available or may not permit Optionee to
transfer Shares in the amounts or at the times proposed by Optionee.

 

4.         Tax Consequences.  Optionee understands that Optionee may recognize
taxable income as a result of Optionee’s purchase or disposition of the Shares. 
Optionee represents that Optionee has consulted with any tax
consultant(s) Optionee deems advisable in connection with the purchase or
disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.

 

5.         Delivery of Payment.  Optionee herewith delivers to the Company the
aggregate purchase price for the Shares that Optionee has elected to purchase
and has made provision for the payment of any federal or state withholding taxes
required to be paid or withheld by in connection with this exercise of the
Option.

 

6.         Entire Agreement.  The Plan and the Agreement are incorporated herein
by reference.  This Exercise Notice, the Plan and the Agreement constitute the

 

4

--------------------------------------------------------------------------------


 

entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Optionee with respect to the
subject matter hereof.  This Exercise Notice, the Plan and the Agreement are
governed by California law except for that body of law pertaining to conflict of
laws.

 

Submitted by:   BROADWAY FINANCIAL CORPORATION,  a Delaware corporation

 

 

Accepted by:

 

 

 

OPTIONEE:

 

 

 

By                                                                 

Dated                                                           

 

 

Its:                                                                 

 

 

 

 

 

Address:

 

 

 

                                                          

 

 

 

                                                          

 

 

 

                                                          

 

 

5

--------------------------------------------------------------------------------